DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 2/9/2021. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020, 12/22/2020, 1/4/2021, and 2/9/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The arguments/remarks filed by the applicant on 2/9/2021 have been fully considered and are responded in the following.

Applicant's amendments to claims have overcome most of the objections previously set forth in the Non-Final Office Action mailed 11/13/2020 except “the plurality applications” in Claim 3, 11 and 19. However, the amendments to the claims raise new objections. Please refer to "Claim Objections" section below for detail analysis.

‘while Birke may arguably teach using HSMs, French may arguably teach using an API, and Kancharla may arguably teach HSMs partitions, the combination of the reference fail to teach or suggest using the partitions to store encryption keys for a particular application and using API to authentic the application and to identify the correct encryption key in the correct partition of the one or more HSMs for the application. (p. 10, ¶5)’ Please refer to " Claim Rejections - 35 USC § 103" section below for detail analysis regarding how the combination of references discloses the exact limitations of amended independent claims.

Applicant states that amended independent claims ‘recite that an application identifier is associated with the encryption key in order to identify the right encryption key for the application requesting the encryption key. The Office argued with respect to dependent claim 6 that French teaches using an application identifier attached to the encryption key. While French teaches identifying a user's identity and a Key Server (KS) for storing keys, it does not teach using an application identifier assigned to the encryption key in order to determine where to store and access the encryption key for a particular application. (p. 10, ¶6)’ In response to applicant's arguments, French explicitly discloses that users can be applications ([0056] One or more users (e.g. applications) may call a CS via an API to request cryptographic services.) Therefore, users' identity (e.g. ID token) can be an application identifier; which is evident from French’s claim 22 “defined set of keys are grouped and identified by an ID token of the corresponding calling application.”

Claim Objections
Claims 1-3, 9, 11 and 17-19 are objected to because of the following informalities: 
Claims 1, 9 and 17 recite “wherein the one or more HSMs each comprise a plurality of partitions”. The term "comprise" should be “comprises”.
Claims 2 and 18 recite “create the API to interact with the plurality or applications”. The term "plurality or applications" should be “plurality of applications”.
Claim 3, 11 and 19 recite “wherein setting up the one or more HSMs to provide encryption services to the plurality applications”, which should be “…the plurality of applications.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Birke (US 20190132127 A1) in view of Couillard (WO 2018218349 A1) and French (US 20120131354 A1).

Regarding claim 1, Birke teaches a centralized hardware security module (HSM) system for encryption, the system comprising: ([0001] managing cryptographic objects in a system comprising 
one or more memory devices having computer readable code stored thereon; and ([0031] The computer program product comprises a computer readable storage medium having program instructions embodied therewith.)
one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer readable code to: ([0031] The program instructions are executable by one or more processors, to cause to take steps according to the present method.)
receive a request from an application to call an encryption key from one or more HSMs; ([0082] FIG. 2: a request to perform a cryptographic operation may be received from one of the clients (devices/applications, defined in ¶3) at a HSM, at step S200.)
authenticate the application for access to the one or more HSMs; ([0049] More precisely, such data can be made available to selected applications running at the clients, which applications are, typically, suitably authenticated and logged in, to have access to data produced by the HSMs and otherwise communicate with the HSMs.)
identify the encryption key from a plurality of encryption keys for the application within the one or more HSMs; and ([0014, 0017] The generated cryptographic keys and initialization vectors may be stored on the HSMs. In addition, the generation process can include a key wrapping process, so as to wrap keys generated at the HSMs and obtain wrapped keys. Then, the wrapped keys can be supplied to clients. This way, when later receiving a request from one of the clients to perform a cryptographic operation (the request accompanied by a wrapped key as previously supplied or an identifier thereof), it may be sufficient to attempt to locate a corresponding key in one of the HSMs. FIG. 2 S200-S220 summarize these steps.) Here Birke 
provide the encryption key to the application for decryption. ([0012, 0069] at least part of the generated objects (e.g., unwrapped cryptographic keys) can be instructed to be stored on the HSMs. FIG. 1: some of the generated objects are nevertheless supplied S150 by each HSM 11, 12, 13, e.g., to clients.) Indeed, it would be obvious to supply cryptographic keys to clients (analogous to claim limitation “application” as disclosed in ¶3) to make decryption function separable from HSM, if it is desired; See MPEP 2144.04(V)(C).

Birke teaches one or more HSMs, but does not explicitly teach wherein the one or more HSMs each comprise a plurality of partitions, wherein the plurality of partitions separate memory of each the one or more HSMs into separate parts of each of the one or more HSMs. This aspect of the claim is identified as a difference.
However, Couillard in an analogous art explicitly teaches
wherein the one or more HSMs each comprise a plurality of partitions, wherein the plurality of partitions separate memory of each the one or more HSMs into separate parts of each of the one or more HSMs. ([0005] The SafeNet Luna SA / Network HSM provides one example of a network HSM in which multiple HSM hardware storage partitions can be defined to secure corresponding cryptographic keys. These keys are stored to service corresponding network applications via an onboard access software that provides the network linking services on the appliance, that executes programmed logic to interface with the partitioned key spaces on one side, and the various network applications on the other distinct storage partitions.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “key management systems with HSMs” concept of Birke, and the “HSM partitions with distinct storage” approach of Couillard, so network HSM can be used to concurrently service various network applications/clients but multiple HSM hardware storage partitions can ensure the security of corresponding cryptographic keys (Couillard [0005]).

Birke in view of Couillard teaches to receive a request from an application to call an encryption key from one or more HSMs, but does not explicitly teach this is done through an application programming interface (API); wherein the API uses cryptography to communicate with the one or more HSMs to identify the encryption key, and wherein identifying the encryption key from the plurality of encryption keys comprises comparing the application with application identifiers associated with the plurality of encryption keys to identify the application identifier corresponding to the application. This aspect of the claim is identified as a difference.
However, French in an analogous art explicitly teaches
receive a request from an application to call an encryption key from one or more HSMs through an application programming interface (API); ([0056, 0049] One or more users (e.g. applications) may call a Cryptographic Server (CS) via an API to request cryptographic services. When processing the requests, the CS may request appropriate keys from the Key Server (KS). By employing a high level API that separates the calling applications and any details of the encryption mechanism, such as key management and cryptographic providers, the centralised cryptographic service system allows calling applications to request a cryptographic function by using a simple sentence construct with information regarding the origin, the target and what needs to be done with the data.) In conclusion, French summaries his invention in claim 8 as “an application programming interface (API) for receiving encryption/decryption requests from one or more calling applications, each request comprising information identifying an encryption/decryption operation to be performed on specified data, and for sending output data in response to the corresponding encryption/decryption requests, wherein the output data identifies an encryption key and cryptographic mechanism.”
wherein the API uses cryptography to communicate with the one or more HSMs to identify the encryption key, and wherein identifying the encryption key from the plurality of encryption keys comprises comparing the application with application identifiers associated with the plurality of encryption keys to identify the application identifier corresponding to the application. ([0056] One or more users (e.g. applications) may call a CS via an API to request cryptographic services. The CS, upon receiving the call, checks the users' identity (e.g. ID token). If the CS is satisfied that the users' identity is valid, it then processes the request(s) by determining the appropriate encryption policy and requesting the appropriate cryptographic service provider(s) CSP to perform the specific cryptographic services requested. When processing the requests, the CS may request appropriate keys from the Key Server (KS).) In summary, French discloses “defined set of keys are grouped and identified by an ID token of the corresponding calling application. (claim 22)”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “key management systems with HSMs” concept of Birke, and the “cryptographic services with API as well as cryptographic services with ID token” approach of French, to separate calling applications from any details of the encryption mechanism, and to provide flexible approach to defining the cryptographic access and control mechanisms required by applications (French [0049, 0014, 0013]).

Regarding claim 2, Birke in view of Couillard and French teaches all the features with respect to claim 1, as outlined above. The combination further teaches 
set up the one or more HSMs to provide encryption services to a plurality of applications; ([Birke 0042] the users interact with the clients, which gives rise to various crypto-processing operations (strong authentications, encryptions, decryptions, etc.) performed by the HSMs, which thereby supply data, e.g., encrypted/decrypted data, to the clients.) 
create the API to interact with the plurality or applications. ([French 0038-0040] The cryptographic providers layer supports: multiple instances of applications using the Client API; multiple instances of HSM (hardware security module) devices from a number of vendors via an industry standard API.)

Regarding claim 3, Birke in view of Couillard and French teaches all the features with respect to claim 2, as outlined above. The combination further teaches wherein setting up the one or more HSMs to provide encryption services to the plurality applications comprises:
assigning each of the plurality of applications to the one or more HSMs and to one of the plurality of partitions within the one or more HSMs. ([Couillard 0005] The SafeNet Luna SA / Network HSM provides one example of a network HSM in which multiple HSM hardware storage partitions can be defined to secure corresponding cryptographic keys. These keys are stored to service corresponding network applications via an onboard access software that provides the network linking services on the appliance, that executes programmed logic to interface with the partitioned key spaces on one side, and the various network applications on the other via corresponding secured network connections (i.e. SSL). Accordingly, a common HSM network interface can be used to concurrently service various network applications or clients over respective secure network connections thereto, while also providing partitioned storage solutions to store application-specific keys in distinct storage partitions.)

Regarding claim 4, Birke in view of Couillard and French teaches all the features with respect to claim 1, as outlined above. The combination further teaches 
receive a request from the application to create the encryption key for the application; (Birke FIG. 1, S148: receive user inputs; S149: update generation function; S141: generate IVs and keys.)
utilize the encryption key to encrypt application data; and (Birke FIG. 1, S140: cryptographic object generation.) Here Birke discloses in ¶13 that the generated objects may include cryptographic keys, as well as initialization vectors. Upon request of the clients, cryptographic operations can subsequently be performed at the HSMs, whereby initialization vectors are used along with cryptographic keys as input to cryptographic primitives, e.g., for data encryption.
store the encryption key within the one or more HSMs. (Birke FIG. 1, S143: store IVs and keys on HSM memory.)

Regarding claim 5, Birke in view of Couillard and French teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein authenticating the application for access to the one or more HSMs comprises
identifying access rights of the application from an encryption rules engine within one or more encryption systems. ([French 0070] The unique ID is an indicator that is used to identify the application. This unique ID may be used by the policy engine within the CS to determine the rights afforded to the 

Regarding claim 6, Birke in view of Couillard and French teaches all the features with respect to claim 1, as outlined above. The combination further teaches 
assigning the application identifier to the encryption key. ([French 0056] One or more users (e.g. applications) may call a CS via an API to request cryptographic services. The CS, upon receiving the call, checks the users' identity (e.g. ID token). If the CS is satisfied that the users' identity is valid, it then processes the request(s) by determining the appropriate encryption policy and requesting the appropriate cryptographic service provider(s) CSP to perform the specific cryptographic services requested. When processing the requests, the CS may request appropriate keys from the Key Server (KS).) In summary, French discloses “defined set of keys are grouped and identified by an ID token of the corresponding calling application. (claim 22)”

Regarding claim 7, Birke in view of Couillard and French teaches all the features with respect to claim 6, as outlined above. The combination further teaches wherein the application identifier is a machine identifier on which the application is stored. ([French 0056, 0100] One or more users (e.g. applications) may call a CS via an API to request cryptographic services. The CS, upon receiving the call, checks the users' identity (e.g. ID token). The ID token contains a reference to the ID and any policy controlling/defining the application, an attribute of the calling Client API machine (serial number etc).)

Regarding claim 8, Birke in view of Couillard and French teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein providing the encryption key to the application for decryption comprises: 
receiving encrypted data from the application for decryption; ([French 0015] The encryption service system comprises an API for receiving requests from one or more calling applications. Each request comprises information identifying the functions (e.g. encryption, decryption, signature verification, MACing, etc.) to be performed on data to be processed and information identifying the origin and target of the data.)
identifying data from the encrypted data using the encryption key; and ([French 0015, 0051] The encryption service system further comprises a cryptographic server for processing the requests and determining, for each request, an encryption policy to be applied. If the determined policy specifies that the data is managed, then the encrypted data block, or cryptogram, contains the information required to decrypt the data; for example, the encryption key identity and cryptographic mechanism are wrapped with all the data processed.) Here French discloses “cryptographic server defines a policy for decryption of the encrypted output data. (claim 10)”
providing the application the data decrypted. ([French 0103] The CS returns to the API an output data block generated in response to the call/request, which is passed to the calling application.)

Regarding claim 9 and 17, the scope of the claim is similar to that of claim 1. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 10 and 18, the scope of the claim is similar to that of claim 2. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 11 and 19, the scope of the claim is similar to that of claim 3. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 12 and 20, the scope of the claim is similar to that of claim 4. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 13, the scope of the claim is similar to that of claim 5. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 14, the scope of the claim is similar to that of claim 6. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 15, the scope of the claim is similar to that of claim 7. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 16, the scope of the claim is similar to that of claim 8. Accordingly, the claim is rejected using a similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9571279 B2, "Systems and methods for secured backup of hardware security modules for cloud-based web services", by Kancharla, teaches a plurality of HSM partitions utilized for supporting a plurality of web service hosts with cryptographic operations.
US 20180060596 A1, "Secure storage audit verification system", by Hamel, teaches partitioning a plurality of HSMs for storing keys that are provided to requesting customers for accessing encrypted requested by each customer.
US 10417455 B2, "Hardware security module", by Couillard, teaches a hardware security module comprising: two or more hardware ports, each one of which operable to electronically receive given input hardware port-specific cryptographic data thereon to initiate execution of an internal cryptographic process as a function thereof; two or more segregated hardware port-specific storage spaces each operatively linked to a corresponding one of said hardware ports via a corresponding hardware link, and storing respective secured hardware port-specific cryptographic data thereon exclusively retrievable as a function of said given input hardware port-specific cryptographic data corresponding thereto; and a cryptographic engine operable to execute said cryptographic process based on said secured port-specific cryptographic data retrieved from said segregated hardware port-specific storage spaces as a function of said given input port-specific cryptographic data.
"SafeNet Network HSM (Formerly SafeNet Luna SA) - Product Brief", by Gemalto, teaches general purpose HSM with unique approach to protecting cryptographic keys. Unlike other methods of key storage which move keys outside of the HSM into a “trusted layer,” the keys-in-hardware approach protects the keys throughout their lifecycle within the FIPS 140-2 validated confines of the SafeNet HSM, which ensures that keys always benefit from both physical and logical protections of the Network HSM and reduces audit burden. A single SafeNet Network HSM can be separated into 100 cryptographically isolated partitions, with each partition functioning as if it was an independent HSM. This provides a tremendous amount of scalability and flexibility, as a 
"Securing Network-Attached HSMs: The SafeNet Luna SA Three-Layer Authentication Model White Paper", by SafeNet, teaches an Ethernet-attached HSM, designed to protect critical cryptographic keys and accelerate sensitive cryptographic operations across a wide range of security applications. The Luna SA includes many features that increase security, connectivity, and ease-of-administration in dedicated and shared security applications. To increase its flexibility over traditional HSMs, the Luna SA was designed as an HSM that can be shared between multiple applications or clients connected to it through a network. The Luna SA also introduces the concept of HSM partitions, a feature that allows the Luna SA’s single physical HSM to be divided into several logical HSM partitions, each with independent data, access controls, and administrative policies. HSM partitions allow separate data storage and administration policies to be maintained by multiple applications sharing one Luna SA without fear of compromise from other partitions residing on it.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493

/Kevin Bechtel/Primary Examiner, Art Unit 2491